DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/08/2020.  Claims 1-20 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/08/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claim 16 is objected to because of the following informalities:  As per claim 16, line 17, “STAs.;” should be replaced with --STAs;-- .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-11, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,897,739 in view of Fang et al. (US 2017/0332327) (hereinafter “Fang”). 
Instant Application claim 1 claims:
An operation method of an access point (AP) in a wireless local area network (WLAN), the operation method comprising: 
receiving, from a first station (STA), information indicating a first transition time, the first STA including a transceiver and a receiver, and the first transition time being a time required for the transceiver of the first STA to transit from a doze state to an awake state after a reception of a first wake-up radio (WUR) wake-up frame; 
	receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame; 
	transmitting, to the first STA, the first WUR wake-up frame; 
	transmitting, to the second STA, the second WUR wake-up frame after transmitting the first WUR wake-up frame; and 

transmitting, to the first and second STAs, a first frame for soliciting transmissions by the first and second STAs, the first frame being transmitted after an expiration of both the first transition time and the second transition time.

‘739 Patent Claim 11 claims:
An operation method of an access point in a wireless local area network (WLAN) based communication system, the operation method comprising:
	receiving, from a station, information indicating a transition time;
	transmitting, to the station, one or more parameters for a wake-up radio (WUR) mode; and
	transmitting, to the station operating in the WUR mode, a wake-up frame,
	wherein the station includes a transceiver and a receiver and the transition time is a time required for the transceiver to transit from a doze state to an awake state, the one or more parameters  parameter; ; and
	transmitting, to the station, a trigger frame used for triggering the multi-user transmission after the transition time from transmission time of the wake-up frame.

	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 11 of the ‘739 patent. Even though the operational environment of claim 11 of the ‘739 patent is multi-user environment, it fails to explicitly further recite a second STA for corresponding with the access point.  Specifically, claim 11 of the ‘739 patent fails to explicitly disclose the claimed limitations of “receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame” and “transmitting, to the second STA, the second WUR wake-up frame after transmitting the first WUR wake-up frame.”  However, such limitations lack thereof are well-known and taught by Fang.
	In an analogous art in the same field of endeavor, Fang teaches (FIG. 6B; para [0080]) procedure of transmitting embedded wake-up request signals over OFDMA subchannels comprising, among other things, the limitations of “receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame” (Fang; FIG. 3A and paras [0055] to [0057] depicts  and discloses wireless device 302 comprising a transceiver 308 and a receiver 310.  Moreover, in para [0048]; Fang also discloses “The power saving station can negotiate with the AP the target wakeup time (TWT) individually during the association and/or at any time so that different power saving station could be able to wake up at different TWT serving period.”  This corresponds to “information indicating transition time”) and “transmitting, to the second STA, the second WUR wake-up frame after transmitting the first WUR wake-up frame” (FIG. 6B depicts AP sends Wake-up Request to STA1 and STA2 and para [0077]: “If the AP with WUT module has some buffered data for the power saving STA, it will send the wake-up request signal to the WUR over the WUS channel if the STA is in the sleep mode. Then the AP will enter the receiving mode to wait for the wake-up response sent from the main wireless communication module of STA over the main wireless channel within the wake-up window.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Claim 11 of the ‘739 patent in view of Fang also teaches “wherein a transmission interval between the first WUR wake-up frame and the second WUR wake-up frame is an inter-frame space (IFS) which is shorter than or equal to a short inter-frame space (SIFS)” (Fang; para [0070]: "The WUS transmissions over the narrow band frequency channel could be sequentially in inter frame space, WUS-IFS, which is the idle time between two consecutive WUS signals. The WUR uses the WUS-IFS time to separate WUS signals, and determine the starting point of WUS.”  Such disclosure corresponds to the claimed limitation).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Claim 11 of the ‘739 patent in view of Fang also teaches “wherein the first frame is a trigger frame used for triggering the transmissions” (‘739 patent; claim 11: “receiving, from the station, a response frame in response to the trigger frame, wherein the response frame includes information indicating that the transceiver operates in the awake state.” Or Fang; FIG. 6B depicts AP sends Trigger Frame to STA 1 and STA2 and para [0080]: “… the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs … in trigger frame”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).

Instant Application claim 9 claims:
An operation method of an access point (AP) in a wireless local area network (WLAN), the operation method comprising: 
	receiving, from a first station (STA), information indicating a first transition time, the first STA including a transceiver and a receiver, and the first transition time being a time required for the transceiver of the first STA to transit from a doze state to an awake state after a reception of a wake-up radio (WUR) wake-up frame; 
	receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of the WUR wake-up frame; 
	transmitting the WUR wake-up frame requesting that a plurality of STAs including the first and second STAs operate in a normal mode; and 
	transmitting, to the plurality of STAs, a first frame for soliciting multi-user (MU) transmissions, the first frame being transmitted after an expiration of a longest transition time among transition times of the plurality of STAs.

‘739 Patent Claim 11 claims:
An operation method of an access point in a wireless local area network (WLAN) based communication system, the operation method comprising:
	receiving, from a station, information indicating a transition time;
	transmitting, to the station, one or more parameters for a wake-up radio (WUR) mode; and transmitting, to the station operating in the WUR mode, a wake-up frame,
	wherein the station includes a transceiver and a receiver and the transition time is a time required for the transceiver to transit from a doze state to an awake state, the one or more parameters  parameter; ; and
	transmitting, to the station, a trigger frame used for triggering the multi-user transmission after the transition time from transmission time of the wake-up frame.
	From the above claim comparison, one can see that claim 9 of the instant application claims variously and essentially the same limitations as those in claim 11 of the ‘739 patent. Even though the operational environment of claim 11 of the ‘739 patent is multi-user environment, it fails to explicitly further recite a second STA for corresponding with the access point.  Specifically, claim 11 of the ‘739 patent fails to explicitly disclose the claimed limitations of “receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame” and “transmitting the WUR wake-up frame requesting that a plurality of STAs including the first and second STAs operate in a normal mode.”  However, such limitations lack thereof are well-known and taught by Fang.
	In an analogous art in the same field of endeavor, Fang teaches (FIG. 6B; para [0080]) procedure of transmitting embedded wake-up request signals over OFDMA subchannels comprising, among other things, the limitations of “receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame” (Fang; FIG. 3A and paras [0055] to [0057] depicts  and discloses wireless device 302 comprising a transceiver 308 and a receiver 310.  Moreover, in para [0048]; Fang also discloses “The power saving station can negotiate with the AP the target wakeup time (TWT) individually during the association and/or at any time so that different power saving station could be able to wake up at different TWT serving period.”  This corresponds to “information indicating transition time”) and “transmitting the WUR wake-up frame requesting that a plurality of STAs including the first and second STAs operate in a normal mode” (FIG. 6B depicts AP sends Wake-up Request to STA1 and STA2 and para [0077]: “If the AP with WUT module has some buffered data for the power saving STA, it will send the wake-up request signal to the WUR over the WUS channel if the STA is in the sleep mode. Then the AP will enter the receiving mode to wait for the wake-up response sent from the main wireless communication module of STA over the main wireless channel within the wake-up window.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
	Regarding claim 10, in addition to features recited in base claim 9 (see rationales discussed above), Claim 11 of the ‘739 patent in view of Fang also teaches “wherein the WUR wake-up frame is transmitted based on a broadcast scheme or a multicast scheme” (Fang; [0091]: "FIG. 9 shows an example of AP sending a broadcast WUS to wake-up power saving STAs at same time."  In addition, para [0092]: "When the AP with WUT capable wants to send a broadcast message to the power saving STAs in the BSS, it could send the Wake-up Request 904 to the WUT to request sending the broadcast WUS to WURs of power saving stations in the BSS. WUT of AP could set the WUR ID field of WUS to the broadcast address so that the WUS could be reached to WUR of power saving STAs in the BSS.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
	Regarding claim 11, in addition to features recited in base claim 9 (see rationales discussed above), Claim 11 of the ‘739 patent in view of Fang also teaches “wherein the first frame is a trigger frame used for triggering the transmissions” (‘739 patent; claim 11: “receiving, from the station, a response frame in response to the trigger frame, wherein the response frame includes information indicating that the transceiver operates in the awake state.” Or Fang; FIG. 6B depicts AP sends Trigger Frame to STA 1 and STA2 and para [0080]: “… the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs … in trigger frame”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
Regarding claim 15, in addition to features recited in base claim 9 (see rationales discussed above), Claim 11 of the ‘739 patent in view of Fang also teaches “receiving a first response frame (MU-CTS from STA1) in response to the first frame from the first STA and receiving a second response frame (MCU-CTS from STA2) in response to the first frame from the second STA, wherein a plurality of data frames are transmitted to the plurality of STAs after receiving the first and second response frames” (Fang; [0080]: " ... the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs in the wake-up state for further identifying them. Once the STAs in wake-up state receive the trigger frame addressing to them, they shall send the rigger response (like MU-CTS) frame back to the AP over the OFDMA subchannel allocated in trigger frame. Then STAs and AP can proceed the normal communications over the main radio ....".  In addition, FIG. 6B depicts Trigger Response from STA1 and STA2 to AP after receiving Trigger Frame from AP.  Furthermore, MU-CTS is the acronym for multi-user clear-to-send and it is corresponding to the claimed limitations).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 11 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).

Instant Application claim 16 claims:
An operation method of a first station (STA) in a wireless local area network (WLAN), the first STA comprising a primary connectivity radio (PCR) and a wake-up receiver (WURx), and the operation method comprises: 
	transmitting, by the PCR of the first STA, a first frame including information indicating a first transition time, and the first transition time being a time required for the PCR of the first STA to transit from a doze state to an awake state after a reception of a wake-up radio (WUR) wake-up frame; 
	receiving, by the WURx of the first STA, a wake-up radio (WUR) wake-up frame from an access point (AP); 
	transitioning an operation state of the PCR of the first STA from a doze state to an awake state after receiving the WUR wake-up frame; 
	receiving, by the PCR of the first STA, a second frame , wherein duration between the reception of the WUR wake-up frame and the reception of the second frame is longer than or equal to duration between the first transition time and a longest transition time among transition times of the solicited plurality of STAs; and 
	receiving, by the PCR of the first STA, a first data frame from the AP.


‘739 Patent Claim 7 claims:
An operation method of a station including a transceiver and a receiver in a wireless local area network (WLAN) based communication system, the operation method comprising:
	transmitting, by the transceiver, information indicating a transition time to an access point;
	receiving, by the transceiver, one or more parameters for a wake-up radio (WUR) mode from the access point; 
	when the one or more parameters are received, operating in the WUR mode;
	receiving, by the receiver included in the station operating in the WUR mode, a wake-up frame from the access point; and
	when the wake-up frame is received, transitioning an operation state of the transceiver from a doze state to an awake state,
	wherein the transition time is a time required for the transceiver to transit from the doze state to the awake state, the one or more parameters include  parameter indicating user transmission, wake-up frame further includes a first field indicating multiuser transmission, 
receiving, by the transceiver operating in the awake state, a data frame including data units of multi-user from the access point.
From the above claim comparison, one can see that claim 16 of the instant application claims various and essentially similar limitations as those in claim 7 of the ‘739 patent.  There are difference depicted in the bolded words and the strike-through words.  The differences are deemed obvious as following rationales.
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is obvious to those skilled in the art to draft claims in a later filed applied using different wording but meaning is the same.  A motivation for doing so is to seek a well-rounded protection for a disclosed invention.
Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Even though claim 7 of the ‘739 patent recites the claimed limitation of “wake-up frame further includes a first field indicating multiuser transmission”, it appears that claim 7 of the ‘739 patent fails to explicitly recite the claimed limitation of “frame .”  However, such limitation lacks thereof from claim 7 is well-known in the art and taught by Fang.
In an analogous art in the same field of endeavor, Fang teaches (FIG. 6B; para [0080]) procedure of transmitting embedded wake-up request signals over OFDMA subchannels comprising, among other things, the limitations of “receiving, from a second STA, information indicating a second transition time, the second STA including a transceiver and a receiver, and the second transition time being a time required for the transceiver of the second STA to transit from the doze state to the awake state after a reception of a second WUR wake-up frame” (Fang; FIG. 3A and paras [0055] to [0057] depicts and discloses wireless device 302 comprising a transceiver 308 and a receiver 310.  Moreover, in para [0048]; Fang also discloses “The power saving station can negotiate with the AP the target wakeup time (TWT) individually during the association and/or at any time so that different power saving station could be able to wake up at different TWT serving period.”  In addition, FIG. 6B depicts AP sends Wake-up Request to STA1 and STA2 and para [0080]: “… the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs in the wake-up state for further identifying them …”  MU-RTS is the acronym for multi-user request to send as known in the art and it is equated to correspond to the claimed limitation of “frame ).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 7 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
Regarding claim 17, in addition to features recited in base claim 9 (see rationales discussed above), Claim 7 of the ‘739 patent in view of Fang also teaches “wherein the WUR wake-up frame (trigger frame) is a dedicated WUR wake-up frame which is transmitted to only the first STA or a common WUR wake-up frame which is transmitted to the solicited plurality of STAs” (Fang; para [0080]: “… the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs in the wake-up state for further identifying them …”  MU-RTS is the acronym for multi-user request to send as known in the art and it is equated to correspond to the claimed limitation of “frame ).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 7 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
Regarding claim 20, in addition to features recited in base claim 9 (see rationales discussed above), Claim 7 of the ‘739 patent in view of Fang also teaches “transmitting, by the PCR of the first STA, a first response frame in response to the trigger frame to the AP, wherein the first data frame is received after transmitting the first response frame” (Fang; para [0080]: “… the AP shall send a trigger frame (like MU-RTS) after wake-up window to the STAs in the wake-up state for further identifying them …”  MU-RTS is the acronym for multi-user request to send as known in the art and it is equated to correspond to the claimed limitation of “frame ).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Fang’s teaching into claim 7 of the ‘739 patent to arrive the claimed invention.  A motivation for doing so would be to reduce power consumption of wireless device and access latency (Fang; para [0005]).
Allowable Subject Matter
Claims 4-8, 12-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 9, and 16, and further limits with novel and unobvious limitations of “wherein the first frame includes information on a first resource unit (RU) allocated for transmission of a first response frame by the first STA and information on a second RU allocated for transmission of a second response frame by the second STA, and the first RU and the second RU are multiplexed in a frequency domain,” as recited in claims 4-8, 12-14, and 18-19, structurally and functionally interconnected in a manner a as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 9,485,733).
Azizi et al. (US 2016/0374020).
Huang et al. (US 2018/0041961).  
Huang et al. (US 2018/0020405).   
Seok et al. (US 11,019,568). 
Kim et al. (US 2019/0281551). 
Guo et al. (US 2018/0014316).
Lee et al. (US 10,263,890).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 20, 2022